DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on January 28, 2021.

Election/Restrictions
Claim 13, with the limitation “wherein the reinforcing member is positioned on the second surface of the substrate” does not read on the elected specie of figure 25. Therefore, claim 13 is withdrawn from further consideration.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 4, 11, 14-15, 17-20, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4, 11, 13-15, 17-20, and 26-30 depend upon claim 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 2, 4, 11, 14, 15, 17-20 and 26-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0299362, submitted by the applicant), in view of Iwase (US 2018/0092206), and Park (US 2014/0218872, hereafter Park2).
12.	Regarding claim 1, Park, figure 1-2, discloses a wiring board a wiring board, comprising: a substrate having a first elastic modulus (10, paragraph 0040), the substrate including a first surface and a second surface positioned on the opposite side of the first surface (see figure); wiring (50) positioned on the first surface side of the substrate and connected to an electrode of an electronic component mounted on the wiring board (see figure, obvious as component 40 connected to the wiring); a reinforcing member (20) having a second elastic modulus greater than the first elastic modulus (obvious as disclosed at paragraph 0040), the reinforcing member at least including a first reinforcing part that is positioned on the first surface side of the substrate or on the second surface side of the substrate and that at least partially overlaps the electronic component mounted on the wiring board when viewed along the normal direction of the first surface of the substrate (see figure); wherein the wiring includes a section that does not overlap the reinforcing member when viewed along the normal direction of the first surface and that has a meandering shape section including pluralities of peaks and valleys aligned along a planar direction of the first surface of the substrate (see figure). 
Park does not disclose a support substrate that is positioned between the wiring and the first surface of the substrate, that is positioned between the electronic component and the first surface of the substrate, that has a third elastic modulus greater than the first elastic modulus, and that supports the wiring.
However, providing additional support for controlling the warpage of the board is old and known in the art.
Park2, figure 2, discloses a wiring board with a substrate (420, formed of elastomeric material (paragraph 0049), a wiring (200), a reinforcing member (rigid device region below component 300, paragraph 0041), and support substrate (100) formed of polyimide (paragraph 0041). The support substrate would have greater elastic modulus as the substrate is formed elastomeric material, whereas the support substrate is formed on polyimide.
Iwase, figure 1B, discloses a stretchable circuit board with a stretchable base (53), a stretchable wiring (55), a reinforcement member (37), and support substrate (33). The support substrate with elastic modulus higher than the stretchable material (paragraph 0047). 

 
Regarding claim 2, the modified board of Park further discloses wherein the wiring includes a plurality of wirings and the electronic component includes two or more electrodes connected to the wirings (see figure), and the reinforcing member further includes a second reinforcing part positioned between two of the wirings connected to the electrodes of the electronic component when viewed along the normal direction of the first surface (obvious as seen in figure 1, the reinforcing part between two the wiring). 

Regarding claim 4, the modified board of Park further discloses wherein the amplitude of the meandering shape section of the wiring is 1 µm or more (not disclosed but obvious to control amplitude to have desired stretchability). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 Regarding claim 14, the modified board of Park further discloses wherein the reinforcing member is positioned between the first surface of the substrate and the electronic component mounted on the wiring board (see figure). 

Regarding claim 15, the modified board of Park further discloses wherein the reinforcing member is positioned on either the second surface side of the substrate or between the first surface of the substrate and the electronic component mounted on the wiring board (obvious as applied to claim 14 above). 



 Regarding claim 18, the modified board of Park further discloses wherein the reinforcing member includes a metallic layer (not disclosed by obvious to use metal in order to have desired reinforcement). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ  416 (CCPA 1960).

Regarding claim 19, the modified board of Park further discloses wherein the wiring includes a plurality of conductive particles (not disclosed by use of conductive paste / conductive resin for forming electrical wiring is old and known in the art to have desired conductivity and elasticity). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ  416 (CCPA 1960).

Regarding claim 20, the modified board of Park further discloses the electronic component positioned on the first surface side of the substrate, the electronic component having the electrode which is electrically connected to the wiring (see figure). 

Regarding claim 26, the modified board of Park further discloses wherein the reinforcing member is embedded in the substrate so as to be exposed to the first surface of the substrate (see figure).  

Regarding claim 27, the modified board of Park further discloses an adhesive layer positioned between the substrate and the support substrate, wherein the reinforcing member is in contact with the adhesive layer (not disclosed but obvious as use of adhesive layer for enhanced bonding is old and known in the art.

Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 28, the modified board of Park further discloses wherein the support substrate separates from the first reinforcing part in a thickness direction of the wiring board (obvious as disclosed by Park2 and Iwase).  

Regarding claim 29, the modified board of Park further discloses comprising an adhesive layer positioned between the support substrate and the first reinforcing part (obvious as applied to claim 27 above).  

.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1, 2, 4, 11, 20, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,959,326, hereafter Pat’326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims of Pat’326, explained as below:
15.	Regarding claim 1, claims of Pat’326, discloses a wiring board, comprising: a substrate having a first elastic modulus (claim 1, line 2, a base with stretchable material), the substrate including a first surface and a second surface positioned on the opposite side of the first surface (obvious as the base would have two surfaces); wiring positioned on the first surface side of the substrate (line 3-4) and connected to an electrode of an electronic component mounted on the wiring board (obvious as disclosed in claims 4 and 5); a reinforcing member having a second elastic modulus 

 	Regarding claim 2, the modified structure of claims of Pat’326, further discloses wherein the wiring includes a plurality of wirings and the electronic component includes two or more electrodes connected to the wirings (obvious as disclosed at claim 4 and 5, and plural wiring connected to the plural electrodes of component are old and known in the art), and  wherein the reinforcing member further includes a second reinforcing part positioned between two of the wirings connected to the electrodes of the electronic component when viewed along the normal direction of the first surface (obvious as the reinforcing member is positioned around, and overlapping the component (claim 7).  

Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 11, the modified structure of claims of Pat’326 further discloses further discloses wherein, when a resistance value of the wiring in a first state in which tensile stress along a planar direction of the first surface of the substrate is not applied to the substrate is referred to as the first resistance value and a resistance value of the wiring in a second state in which tensile stress is applied to the substrate such that the substrate is extended by 30% in comparison with the first state in the planar direction of the first surface is referred to as the second resistance value, the ratio of the absolute value of the difference between the first resistance value and the second resistance value to the first resistance value is 20% or less (not explicitly disclosed but change in the resistance value will be controlled by the cross section of the wiring to the desired value). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 Regarding claim 26, the modified board of claims of Pat’326 further discloses wherein the reinforcing member is embedded in the substrate so as to be exposed to the first surface of the substrate (not explicitly disclosed by obvious to arrange the location of the reinforcing member to have enhance reinforcing to the component).
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  


Regarding claim 27, the modified board of claims of Pat’326 further discloses an adhesive layer positioned between the substrate and the support substrate, wherein the reinforcing member is in contact with the adhesive layer (not disclosed but obvious as use of adhesive layer for enhanced bonding is old and known in the art).

Regarding claim 28, the modified board of claims of Pat’326 further discloses wherein the support substrate separates from the first reinforcing part in a thickness direction of the wiring board (obvious as disclosed in claim 1, 7 and 8).  



Regarding claim 30, the modified board of Park further discloses wherein the second reinforcing part separates from the first reinforcing part when viewed along the normal direction of the first surface (obvious as applied to claim 28 above).


Response to Arguments
16.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of rejection.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choong (US 2018/0192520), figure 2A-2C, discloses a stretchable electronic system with a base substrate (207), a wiring (201), a reinforcing member (203a, 203b, labeled in other figures), and a support layer (205).

Muro (US 2010/0132981), figure 2, discloses a circuit board with a base substrate (10), a wiring (11), a reinforcing member (15), and a support substrate (12, as it is a sheet line layer, paragraph 45, and it help in reducing the stress).  
Rogers (US 2008/0157235), a stretchable component with an amplitude between 100 nm to 1 mm (paragraph 0042).


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / April 18, 2021